Judgment and order reversed on the law, with costs, and motion for summary judgment denied, with ten dollars costs. The affidavit of the defendant, if believed, shows a defense of alteration of the note after its signature by the defendant; and also a defense that the note was not the individual note of the defendant, but was a corporation note, and known by plaintiff to be such. Alteration of a note may be shown under a general denial. (Boomer v. Koon, 6 Hun, 645; Schwarz v. Oppold, 74 N. Y. 307.) The complaint before us pleads the note according to its legal effect, and the defendant makes general denial. Under the circumstances it is for a jury to determine the truth in the case. Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ., concur.